Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-2, 5-14 and 21-22 are pending. Claims 3-4, and 15-20 are canceled.  Claims 1-2, 5-14 and 21-22 are examined below.
Response to Amendment/Arguments
Applicant's arguments filed 3/01/2022 have been fully considered but they are not persuasive. Applicant’s first argument incorporates the arguments made by Applicant in the filings on October 8, 2021 and June 7, 2021 that addressed the combination of Woerne and Kelly in the rejection of Claim 1. Examiner’s previous responses to those arguments are included here: Applicant argues that the modification of the legs of the Woerne device to have the lengths of the legs of the Kelly device would frustrate the intended purpose of the Woerne device, however, this is not the combination the Examiner intended to make. Examiner cited to the Woerne device for the feature of having three separate legs of a stent assembly extend from a singular main body portion such that a trifurcated transition region is formed as opposed to a series of bifurcation in Kelly. The combination uses all the components of Kelly and only changes Kelly so that the legs of Kelly each individually and separately extend from the main body of Kelly and retain their ultimate lengths. Specifically, the combination envisions the device shown in Figure 17B of Kelly to have the legs, 1735 and 1740, be separate from one another and attach to main body, 1705, in order to define a trifurcation at a single transition. Accordingly, the original rejection is maintained.
Applicant’s second argument, Applicant argues that the leg of Kelly, element 1635, is not longer than the bypass gate of Kelly, element 1615, however Applicant only accounts for the embodiment in Kelly and not Kelly as modified by Woerne. In the modification of Kelly, the smaller diameter legs, elements 1635 and 1640, are individual and separate from one another and each extend from the main body as to define a trifurcation region but still retain their ultimate length measured from the point of attachment at the main body, element 1605 (as if the legs, elements 1635 and 1640, were split from bifurcation point, element 1630, to the point of attachment at the main body). Thus, both legs of the modified Kelly would be longer than the bypass gate, element 1615.
Applicant’s amendments, see Applicant Arguments/Remarks Made in an Amendment, filed 03/01/2022, with respect to the rejection(s) of claim(s) 1-22 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the KSR rationale “Obvious to try” and the rationale “Rearrangement of Parts” under MPEP 2144 (see rejection below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 9-15 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2014/0172064 A1) and Woerne (US 20140336746 A1).
Regarding Claim 1, Kelly teaches an implantable stent graft comprising: a modular stent device (e.g. Fig. 1A, elements 1715, 1735, 1740 define the trifurcated branches) comprising: a main body (e.g. Fig. 17B, element 1705; ¶ [0229]-[0230]); a bypass gate extending distally from a distal end of the main body (e.g. Fig. 17B, element 1715; ¶ [0230]); a primary artery leg extending distally from the distal end of the main body (e.g. Fig. 17B, element 1740; ¶ [0230]); and a distal artery leg extending distally from the distal end of the main body (e.g. Fig. 17B, element 1735; ¶ [0230]) wherein a length of the primary artery leg is greater than a length of the bypass gate and a length of the distal artery leg (e.g. Fig. 16A-B; In the modification of Kelly made below, the smaller diameter legs, elements 1735 and 1740, are individual and separate from one another and each extend from the main body as to define a trifurcation region but still retain their ultimate length measured from the point of attachment at the main body, element 1705 (as if the legs, elements 1735 and 1740, were split from bifurcation point, element 1730, to the point of attachment at the main body); With the modification, the embodiment of Kelly shown in Fig. 16A-B shows the distal artery leg, element 1635, having a range of 20-30mm the attachment at the main body the primary artery leg, element 1640, to be 60mm from attachment at the main body; and bypass gate, element 1615, to be 30mm from the main body; per paragraph [0257], features of different embodiments may be combined such that the lengths in the embodiment in Fig. 16A-B can be used for the embodiment in Fig. 17A-B), the bypass gate being directly adjacent to the distal artery leg at the transition region (e.g. Fig. 17A-B). 
Kelly does not disclose the following features, however, Woerne teaches an implantable stent-graft comprising a trifurcated modular stent device (e.g. Fig. 1A, element 16; ¶ [0062]); a proximal end of the primary artery leg (e.g. Fig. 1A, element 19; ¶ [0062]) being directly coupled to the distal end of the main body (e.g. Fig. 1A, primary artery leg, element 19, is directly connected to the distal end of the main body, element 41; ¶ [0062], [0063]); a proximal end of the distal artery leg being directly coupled to the distal end of the main body (e.g. Fig. 1A, distal artery leg, element 18, is directly connected to the distal end of the main body, element 41; ¶ [0062], [0063]), wherein the main body is trifurcated into the bypass gate (e.g. Fig. 1A, element 20; ¶ [0062], [0063]), the primary artery leg (e.g. Fig. 1A, element 19; ¶ [0062], [0063]), and the distal artery leg (e.g. Fig. 1A, element 18; ¶ [0062], [0063]) at a single transition region (e.g. labeled E in Annotated Figure 1A below).
It would have been obvious to have the artery legs of Kelly be attached to the stent-graft main body via a single transition region, as taught in Woerne, as opposed to a series of transition regions under the KSR rationale of simple substitution of one known element for another to obtain predictable results. See MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
The combination of Kelly and Woerne does not disclose a stent device wherein the bypass gate being directly adjacent to the primary artery leg, however, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the orientation of stent branches relative to one another is one of a finite number of identified predictable solutions i.e. the multiple branches may only be spaced apart or directly adjacent (See Woerne et al., Fig. 1A-3B). Courts have recognized that a conclusion that the claimed subject matter would have been obvious to one of ordinary skill in the art is supported by findings that the claimed subject matter is "Obvious to try" and is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Further, the orienting the primary artery leg and distal artery leg to be directly adjacent to the bypass gate leg would only require the minor legs of the combination of Kelly and Woerne, elements 1730 and 1740, to be rotated 90 degrees around an imaginary axis between the two legs so that both legs would be adjacent to the bypass gate 1715 (such that the minor legs would be in an over-under configuration as opposed to the side-by-side orientation shown in Fig. 17). This adjustment would simply constitute a “rearrangement of parts”, which courts have held to be obvious as a matter of design choice. See MPEP 2144.

    PNG
    media_image1.png
    563
    734
    media_image1.png
    Greyscale

Regarding Claim 2, Kelly teaches an implantable stent graft wherein the main body has a first longitudinal axis (e.g. Fig. 17B, the longitudinal axis that would run through element 1705), the bypass gate has a second longitudinal axis (e.g. Fig. 17B, the longitudinal axis that would run through element 1715), the primary artery leg has a third longitudinal axis (e.g. Fig. 17B , the longitudinal axis that would run through element 1740), and the distal artery leg has a fourth longitudinal axis (e.g. Fig. 17B, the longitudinal axis that would run through element 1735), the first, second, third, and fourth longitudinal axes are parallel with one another when the modular stent device is in a relaxed configuration (e.g. Fig. 17B, the longitudinal axes of  elements 1705, 1715, 1735 and 1740 run parallel to one another as shown in Figure 17B).
Regarding Claim 5, Kelly teaches an implantable stent graft wherein the main body has a first diameter (e.g. Fig. 17A-B, the diameter of element 1705), the bypass gate has a second diameter (e.g. Fig. 17A-B, the diameter of element 1715), the primary artery leg has a third diameter (e.g. Fig. 17A-B, the diameter of element 1740), and the distal artery leg has a fourth diameter (e.g. Fig. 17A-B, the diameter of element 1735), the first diameter being greater than the second, third, and fourth diameters together at the transition region where the main body meets the bypass gate, the primary artery leg, and the distal artery leg (e.g. Fig. 17A-B; ¶ [0231]; diameter of element 1705 is greater than the other aforementioned elements).
Regarding Claim 6, Kelly teaches an implantable stent graft wherein the bypass gate, the primary artery leg, and the distal artery leg are located within an imaginary cylinder defined by the main body extended in the distal direction at the transition region (e.g. Fig. 17A-B shows the main body, 1705, would contain the distally extending legs if an imaginary cylinder defined by the main body was extended distally). 
Regarding Claim 7, Kelly teaches an implantable stent graft wherein the second diameter is greater than the third diameter and the fourth diameter at the transition region. (e.g. Fig. 17A-B; ¶ [0231]; the second diameter, diameter of element 1715, is 20-30mm while the third and fourth diameters, diameters of elements 1735 and 1740, are 14-16mm)
Regarding Claim 9, Kelly teaches an implantable stent graft wherein the bypass gate is configured to collapse relative to the primary artery leg and the distal artery leg (e.g. ¶ [0120], [0122]; the stent device of Kelly is expandable, and therefore collapsible. As the claim is currently broadly stated, all collapsing and expanding of the bypass gate portion of the stent happens relative to the other components of the stent)
Regarding Claim 10, Kelly teaches an implantable stent graft further comprising a bridging stent graft configured to be coupled to the distal artery leg and extend distally therefrom (e.g. Fig. 7B; ¶ [0133], [0167], [0177]-[0180], [0255]; the stent graft of Kelly is modular and its branches are designed to be able to connect with other types of stents in order to accommodate many anatomical variations; Fig. 7B shows three variations of “bridging stents”).
Regarding Claim 11, Kelly teaches an implantable stent graft further comprising a tube graft configured to by coupled to the bypass gate and extend distally therefrom (e.g. Fig. 6, 18 ¶ [0133], [0167], [0177]-[0180], [0255]; Fig. 6 shows an additional stent portion extending distally from the structure correlating to the bypass gate into the descending aorta, connected to element 415).
Regarding Claim 12, Kelly teaches an implantable stent graft further comprising a proximal cuff configured to be coupled to the main body and extend proximally therefrom (e.g. Fig. 17B, element 1760; ¶ [0229], cuff structure referred to as element 1765 in specification and 1760 in drawings).
Regarding Claim 13, Kelly teaches an implantable stent graft comprising: a modular stent device (e.g. Fig. 17A-B, element 1700) comprising: a main body configured to be located in an aorta (e.g. Fig. 17B, 18, element 1705; ¶ [0229]-[0230]; Fig. 18 depicts element 1705 in the aorta; Labeled A in Annotated Figure 18 below); a bypass gate configured to be located in the aorta (e.g. Fig. 17B, 18, element 1715; ¶ [0230]; Fig. 18 depicts element 1715 in the aorta; Labeled B in Annotated Figure 18 below); a primary artery leg configured to be located within a brachiocephalic artery (e.g. Fig. 17B, 18 element 1740; ¶ [0179], [0230], [0255]; primary artery leg, element 1740, is shown extending into the brachiocephalic artery in Fig. 18; Further, this limitation includes an intended use and the claim limitation is considered if the cited structure is capable of performing the intended use); and a distal artery leg configured to perfuse a distal artery distal of the brachiocephalic artery (e.g. Fig. 17B, element 1735; ¶ [0179], [0230], [0255]; the distal artery leg, element 1735 in Kelly, is depicted as extending into the arteries distal of the brachiocephalic artery; the distal end of element 1735 can be made a non-bifurcated end as shown in the first embodiment in Fig. 7A and 7B, element 700; Further, this limitation includes an intended use and the claim limitation is considered if the cited structure is capable of performing the intended use); wherein a length of the primary artery leg is greater than a length of the bypass gate and a length of the distal artery leg (e.g. Fig. 16A-B; In the modification of Kelly made below, the smaller diameter legs, elements 1635 and 1640, are individual and separate from one another and each extend from the main body as to define a trifurcation region but still retain their ultimate length measured from the point of attachment at the main body, element 1605 (as if the legs, elements 1635 and 1640, were split from bifurcation point, element 1630, to the point of attachment at the main body); With the modification the embodiment of Kelly shown in Fig. 16A-B would allow the primary artery leg, element 1640, to be 60mm from attachment at the main body; the distal artery leg, element 1635, to be 50mm form the attachment at the main body; and bypass gate, element 1615, to be 30mm from the main body) the bypass gate being directly adjacent to the distal artery leg at the transition region (e.g. Fig. 17A-B).
Kelly does not disclose the following features, however, Woerne teaches an implantable stent-graft comprising a trifurcated modular stent device (e.g. Fig. 1A, element 16; ¶ [0062]);a proximal end of the primary artery leg (e.g. Fig. 1A, element 19; ¶ [0062]) being directly coupled to the distal end of the main body (e.g. Fig. 1A, primary artery leg, element 19, is directly connected to the distal end of the main body, element 41; ¶ [0062], [0063]); a proximal end of the distal artery leg being directly coupled to the distal end of the main body (e.g. Fig. 1A, distal artery leg, element 18, is directly connected to the distal end of the main body, element 41; ¶ [0062], [0063]), wherein the main body is trifurcated into the bypass gate (e.g. Fig. 1A, element 20; ¶ [0062], [0063]), the primary artery leg (e.g. Fig. 1A, element 19; ¶ [0062], [0063]), and the distal artery leg (e.g. Fig. 1A, element 18; ¶ [0062], [0063]) at a single transition region (e.g. labeled E in Annotated Figure 1A above).
It would have been obvious to have the artery legs of Kelly be attached to the stent-graft main body via a single transition region, as taught in Woerne, as opposed to a series of transition regions under the KSR rationale of simple substitution of one known element for another to obtain predictable results. See MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
The combination of Kelly and Woerne does not disclose a stent device wherein the bypass gate being directly adjacent to the primary artery leg, however, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the orientation of stent branches relative to one another is one of a finite number of identified predictable solutions i.e. the multiple branches may only be spaced apart or directly adjacent (See Woerne et al., Fig. 1A-3B). Courts have recognized that a conclusion that the claimed subject matter would have been obvious to one of ordinary skill in the art is supported by findings that the claimed subject matter is "Obvious to try" and is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Further, the orienting the primary artery leg and distal artery leg to be directly adjacent to the bypass gate leg would only require the minor legs of the combination of Kelly and Woerne, elements 1730 and 1740, to be rotated 90 degrees around an imaginary axis between the two legs so that both legs would be adjacent to the bypass gate 1715 (such that the minor legs would be in an over-under configuration as opposed to the side-by-side orientation shown in Fig. 17). This adjustment would simply constitute a “rearrangement of parts”, which courts have held to be obvious as a matter of design choice. See MPEP 2144.

    PNG
    media_image2.png
    861
    579
    media_image2.png
    Greyscale

Regarding Claim 14, Kelly teaches an implantable stent graft comprising a bridging stent graft configured to be located within the distal artery leg and the distal artery (e.g. Fig. 6, 18, ¶ [0133], [0167], [0177]-[0180], [0255]; Fig. 6 shows an additional stent portion extending distally from the structure correlating to the distal artery leg into the distal artery, e.g. element 1735 in Figure 17B; Also Labeled D in Annotated Figure 18 above).
Regarding Claim 21, Kelly teaches an implantable stent graft wherein the length of the bypass gate is greater than the length of the distal artery leg (e.g. Fig. 17A-B, element 1715; [0230], [0255]; The embodiment in 17A shows that the bypass gate can be between 50-150mm, and specifically 51-59mm, such that the bypass gate, element 1715, can be longer than, element 1635, which correlates to the distal artery leg, and shorter than element 1640 which correlates to the primary artery leg in the combination of embodiments made supra)
Regarding Claim 22, Kelly teaches an implantable stent graft wherein the length of the bypass gate is greater than the length of the distal artery leg. (e.g. Fig. 17A-B, element 1715; [0230], [0255]; The embodiment in 17A shows that the bypass gate can be between 50-150mm, and specifically 51-59mm, such that the bypass gate, element 1715, can be longer than, element 1635, which correlates to the distal artery leg, and shorter than element 1640 which correlates to the primary artery leg in the combination of embodiments made supra)
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2014/0172064 A1) as applied to claims 1-7, 9-15 and 21-22 above, and further in view of Perkins (US 2018/0153677 A1).
Regarding Claim 8, Kelly does not disclose the following features, however, Perkins teaches an implantable stent graft wherein stents of the primary artery leg (e.g. Fig. 3, element 142; ¶ [0065]) have a greater radial force than stents of the bypass gate (e.g. Fig. 3, element 102; ¶ [0065]).
Kelly and Perkins are concerned with the same field of endeavor as the present claims, namely, implantable stent grafts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kelly such that the primary artery leg has a greater radial force than the aortic portion of the stent as taught by Perkins so that primary artery leg does not collapse due to contact with the main graft (e.g. Perkins, ¶ [0065]]).
Kelly and Perkins do not disclose an implantable stent graft wherein the distal artery leg has a greater radial force than the stents of the bypass gate. It would have been obvious as of the filing date of the present application to modify the stent of Perkins so that the distal artery leg of the stent, as well as the primary artery leg of the stent, has a greater radial force than the aortic stents as it has been held that a duplication of parts without any criticality in operation of the device, is generally recognized as a modification which would be obvious to a person of ordinary skill in the art.. See, MPEP 2144; In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068. The examiner can normally be reached Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774